Citation Nr: 1419303	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip condition.  

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent for status post right bunionectomy.  

4.  Entitlement to an initial evaluation in excess of 10 percent for status post left bunionectomy.  

5.  Entitlement to an initial evaluation in excess of 10 percent for a left wrist strain.  

6.  Entitlement to an initial evaluation in excess of 10 percent for a shin splint of the left lower leg.  

7.  Entitlement to an initial compensable evaluation for hypopigmentation of the left arm, secondary to steroid injection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1996 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

During the pendency of this claim, service connection for degenerative disc disease of the lumbar spine with right sacroiliitis was granted.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to increased evaluations for patellofemoral syndrome of the right knee, left wrist pain with tendonitis, status post right bunionectomy, status post left bunionectomy, shin splints of the left lower leg and hypopigmentation of the left arm are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not suffer from a chronic disability of the right hip other than sacroiliitis (an already service-connected disability).  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a disability of the right hip have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters dated August 2005 and March 2006 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The March 2006 letter also informed the Veteran of how VA determines the proper disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in September 2005, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that she is entitled to service connection for a right hip disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a disability of the right hip other than right sacroiliitis - a condition for which service connection is already in effect.  As such, there is no basis for granting service connection for a separate disability of the right hip.  

Service treatment records reflect that the Veteran was seen with complaints of right hip pain during service.  According to an August 2001 record, the Veteran was experiencing low back pain radiating down her right lower extremity.  A March 2001 record also notes pain in the right hip.  The Veteran was diagnosed with right greater than left back/sacroiliac pain, but no separate disability of the right hip was diagnosed at this time.  A review of the remaining service treatment records also fails to reflect that a separate disability of the right hip was diagnosed.  Therefore, there is no evidence of a chronic right hip disability during military service.  

Likewise, post-service records fail to reflect that the Veteran has been diagnosed with any disability of the right hip (aside from sacroiliitis) since separation from active duty.  According to a September 2005 VA examination report, the Veteran reported a history of right hip pain during military exercise during service.  Upon examination, the Veteran was diagnosed with a painful right hip.  The examiner explained that because of a grossly normal physical examination and normal X-rays, a more precise diagnosis was not possible.  

The Veteran was subsequently afforded a VA examination of the spine in December 2007.  The examiner diagnosed the Veteran with right lumbar radiculopathy and bilateral sacroiliac joint dysfunction.  In December 2010, service connection was established for degenerative disc disease with right sacroiliitis.  The record contains no further evidence of any other diagnosed disability associated with the right hip.  

The above evidence demonstrates that service connection for a right hip disability, in addition to sacroiliitis, is not warranted.  There is no evidence of a chronic disability of the right hip during military service.  There is also no evidence of a chronic disability having been diagnosed since separation from active duty.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a right hip disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board recognizes complaints of pain.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Furthermore, the Veteran's pain has been related to sacroiliitis - a condition for which service connection is already established.  

As a final matter, the Board notes that the Veteran contacted VA in February 2011.  She indicated that service connection was already in effect for her right hip condition.  Specifically, she had been granted service connection for right sacroiliitis related to a back disability.  She indicated that this was the cause of her reported right hip pain.  As such, the Veteran herself has not alleged that she suffers from a disability of the right hip in addition to her already service-connected sacroiliitis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right hip disability must be denied.


ORDER

The claim of entitlement to service connection for a right hip disability is denied.  


REMAND

The Veteran also contends that she is entitled to increased initial evaluations for her service-connected disabilities of patellofemoral syndrome of the right knee, left wrist sprain and tendonitis, bilateral residuals of a bunionectomy, shin splints of the left lower leg and hypopigmentation of the left arm.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that the Veteran indicated in a February 2011 statement that she had been going to occupational therapy and physical therapy at the Nebraska VA Western Iowa Healthcare system.  The record does not contain evidence of occupational therapy and the most recent record of VA treatment associated with the claims file is dated August 2010.  As such, records of VA treatment (to include occupational therapy and physical therapy) prepared since August 2010 should be obtained and associated with the claims file.  

In addition, the record reflects that the Veteran was last afforded a VA examination for the disabilities on appeal in July 2010.  However, in a February 2011 statement, the Veteran asserted that while medication had been helping with her pain, she was again having a resurgence of pain with flare-ups.  She has also submitted a number of lay statements from individuals purporting to know her.  According to these statements, the Veteran continued to suffer from pain with difficulty performing activities of daily living.  Her husband also indicated in February 2011 that the discoloration of the Veteran's left arm had gotten larger.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been nearly 4 years since the Veteran was last examined for her service-connected disabilities.  In light of the passage of time, and the lay evidence of record suggesting a possible change in the Veteran's degree of disability, she should be afforded the opportunity to appear for more recent VA examinations to determine the current level of severity of her service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA medical treatment (to include occupational therapy and physical therapy) prepared since August 2010.  All records should then be associated with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should then be scheduled for a VA examination to determine the current level of severity of her service-connected right knee disability.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

3.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of her service-connected left wrist disability.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

4.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of her service-connected residuals of bilateral bunionectomies.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays, should be performed.  

The examiner should also describe in detail any functional impairment, to include on repeated use or during flare-ups (if the Veteran describes flare-ups), associated with this condition.  

5.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of her service-connected shin splints of the left lower leg.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays, should be performed.  

The examiner should indicate whether there is evidence of nonunion or malunion of the tibia and fibula, and if so, whether this results in slight, moderate or marked impairment of the knee and/or ankle.  

The examiner should also describe in detail any functional impairment, to include on repeated use or during flare-ups (if the Veteran describes flare-ups), associated with this condition.  

6.  Finally, the Veteran should be scheduled for a VA examination to determine the current level of severity of her service-connected hypopigmentation of the left arm.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies, and indicate the percentage of the entire body or exposed areas affected by this condition.  

The examiner should also indicate whether this condition is deep or results in limited motion and define the area affected by hypopigmentation in either square inches or square centimeters.  It should also be determined whether the Veteran's hypopigmentation is unstable, is painful on examination or results in any other functional impairment.  

7.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


